Citation Nr: 9931953	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  95-28 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
spine, shoulders, hands, legs, and feet.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for neck strain.

4.  Entitlement to service connection for right 
temporomandibular joint pain.

5.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from January to December 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for arthritis of the hands, shoulders, spine, legs, and feet.  
The veteran has also appealed the RO's denial of service 
connection for headaches, neck strain, and right 
temporomandibular joint pain.  The veteran has also appealed 
the denial of entitlement to a total disability rating for 
pension purposes.

In October 1997, the Board remanded this matter to the RO for 
further development including to obtain Department of 
Veterans Affairs treatment records.  The veteran was also 
afforded a VA neuropsychiatric examination.

The veteran's claim for a permanent and total disability 
rating for pension purposes is the subject of the Remand part 
of this decision.



FINDINGS OF FACT

1.  The record contains no competent medical evidence or 
opinion that the veteran's current disabilities from 
arthritis of the lumbar spine, right shoulder, and hands are 
related to any disease or injury he incurred during his 
active military service.

2.  The record contains no competent medical evidence or 
opinion that the veteran has current disability from 
arthritis affecting any other joints in his body, including 
the joints in his left shoulder, cervical and thoracic spine, 
knees, ankles, and feet.

3.  The record contains no competent medical evidence or 
opinion that the veteran's current complaints of chronic 
headaches are related to any disease or injury he incurred 
during his active military service.

4.  The record contains no competent medical evidence  or 
opinion that the veteran has a current disability from a neck 
disorder, nor any such evidence or opinion of a nexus between 
the veteran's complaints and the injuries he sustained during 
his active military service.

5.  The record contains no competent medical evidence or 
opinion that the veteran has current disability from a 
disorder of the right temporomandibular joint, nor any 
competent medical evidence or opinion indicating that the 
veteran's current complaints of jaw pain are related to any 
disease or injury he sustained during his active military 
service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
arthritis of the spine, shoulders, hands, legs, and feet is 
not well grounded.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307. 3.309 (1999).

2.  The claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. §§ 101(16), 
1110, (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The claim of entitlement to service connection for neck 
strain is not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 
(West 1991); 38 C.F.R. § 3.303 (1999).

4.  The claim of entitlement to service connection for right 
temporomandibular joint pain is not well grounded.  
38 U.S.C.A. §§ 101(16), 1110, (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 that where a veteran has served 90 days or 
more during a period of war or after December 31, 1946, and 
develops arthritis to a degree of disability of 10 percent or 
more within one year of separation from such service, such 
disease shall be presumed to have been incurred in service.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for 
headaches, neck strain, right temporomandibular joint pain, 
and arthritis of the spine, shoulders, hands, legs, and feet, 
are not well grounded.  Although the RO did not specifically 
state that it denied such claims on the basis that they were 
not well grounded, the Board concludes that this error was 
not prejudicial to the claimant.  See Edenfield v. Brown, 8 
Vet. App. 384 (1995) (deciding that the remedy for the 
Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection on the 
merits, the Board concludes that denying the claims because 
they are not well grounded is not prejudicial to the 
appellant, as the appellant's arguments concerning the merits 
of the claims included, at least by inference, the argument 
that sufficient evidence to establish well-grounded claims is 
of record.  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claim is well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) 
at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obliged under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the appellant of the necessary evidence 
in the claims form he completed, in its notice of rating 
decision dated in March 1995, and in the statement of the 
case and supplemental statements of the case.  The discussion 
below informs the veteran of the types of evidence lacking, 
and which he should submit for a well-grounded claim.  Unlike 
the situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render his claim well-grounded.

I.  Arthritis of the Spine, Shoulders, Hands, Legs, and Feet

Service medical records contain no indication that the 
veteran had complaints, diagnoses or treatment for arthritis.  
Also, the claims folder contains no medical evidence 
indicating that he had compensable disability from arthritis 
within one year of his separation from service.

The earliest dated medical record contained in the claims 
folder which indicates that the veteran had arthritis was 
made in March 1993.  At that time, the veteran was admitted 
to a VA hospital for treatment of a neuropsychiatric disorder 
and substance abuse.  Among the reported diagnoses are 
arthritis of the hands and bursitis of the right elbow.

Recently dated medical records show that the veteran has 
current disability from arthritis of his lumbar spine and 
right shoulder.  X-rays taken in July 1996 showed mild 
hypertrophic spurring at the second and fourth lumbar 
vertebrae.  X-rays of the right shoulder showed moderate 
separation of the acromioclavicular joint with hypertrophic 
spurring of the distal end of the clavicle.  Further, a March 
1993 hospital report contains a diagnosis of arthritis of the 
hands.  However, the claims folder is devoid of any competent 
medical evidence that the veteran has current disability from 
arthritis affecting any other joints in his body, including 
the joints in his hands, left shoulder, cervical and thoracic 
spine, knees, ankles, and feet.  Regarding the arthritis in 
the veteran lumbar spine and right shoulder, the record 
contains no competent medical evidence of a nexus between 
such disabilities and any disease or injury the veteran 
incurred during his active military service.  The veteran's 
own assertions that he has arthritis as a result of injuries 
he sustained during his active military service are afforded 
no probative weight in the absence of evidence that he has 
the expertise to render opinions about medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
concludes that the claim of entitlement to service connection 
for arthritis of the spine, shoulders, , hands, feed, and 
bilateral lower extremities not well grounded.  

II.  Headaches

The veteran contends that he has current disability from 
headaches as a result of head injuries he sustained during 
his active military service.  Service medical records 
indicate that the veteran sustained injuries after being 
struck on the head and face in August1975 and again in 
November 1975.  X-rays of his head and face taken after the 
November 1975 incident were negative.

During a VA hospitalization in March 1993, the veteran 
underwent a psychosocial assessment.  He told an examiner 
that in 1975 he was hit on his head and lost consciousness.  
He also reported that he had been hit on the top of his head 
with an iron pipe in 1988.  The veteran reported that he 
occasionally had cluster headaches from the latter injury.

Notes of VA outpatient treatment dated in April 1993 also 
indicate that the veteran gave of history of head injury five 
years before.  He had current complaints of chronic, 
intermittent headaches.  A diagnosis of chronic, nonspecific 
headache was noted.

During the October 1994 VA general medical examination, the 
veteran's complaints included chronic headaches.  He told 
that examiner that he was hit in the head with a cue stick 
and a tape recorder in August 1975.  The examiner noted that 
the treatment consisted of closing a laceration with three 
sutures.  However, the veteran pointed to a scar from a wound 
which, according to the examiner, would have required at 
least 15 stitches and which had apparently opened up because 
the scar was one inch wide and three inches long.  The 
veteran reported having other head injuries when he was hit 
on the top of his head with an iron pipe in 1988.  The 
examiner noted several other areas on the veteran's scalp 
which appeared to be scars.  A neurological examination was 
normal.  The pertinent diagnoses were numerous scars on the 
scalp, upper back and neck, with uncertainty as to which ones 
occurred in service, and chronic recurrent headaches, 
undetermined type.

A computed tomography (CT) scan of the veteran's head in 
February 1995 was normal.

During VA outpatient treatment in July 1996, the veteran told 
an examiner he had been involved in a motor vehicle accident 
in November 1990.  During a VA neuropsychiatric examination 
in February 1998, he told the examiner that he was involved 
in a motorcycle accident in 1990 with loss of consciousness.  
He also gave a long history of polysubstance abuse.  The 
examiner's diagnoses included rule out organic psychosis due 
to head injury.

After a review of the entire record, the Board finds no 
competent medical evidence or opinion that the veteran's 
current complaints of chronic headaches are related to any 
disease or injury he incurred during his active military 
service.  The veteran's own assertions that his headaches are 
etiologically related to the head injuries he sustained in 
service are afforded no probative weight in the absence of 
evidence that he has the expertise to render such an opinion.  
See Espiritu, supra.  The Board concludes that the claim for 
service connection for headaches is not well grounded.

III.  Neck Strain

The veteran testified in January 1997 that he had never been 
diagnosed to have a neck disorder.  He stated that he had 
neck pain which he believed was related to a back disorder.  
He also complained of pain in his shoulders and hands.

Service medical records contain no indication that the 
veteran had complaints, diagnoses, or treatment of a neck 
disorder.  VA outpatient treatment records do not show 
treatment for a neck disorder.

During the October 1994 VA examination, the veteran did not 
complain of neck pain, although he complained of pain in his 
back and in various joints.  On examination, his neck was 
supple, with full range of motion.  The examiner did not 
report a diagnosis of a neck disorder other than the presence 
of scars on the head, neck, and back.

X-rays of the cervical spine taken in September 1995 showed 
mild posterior narrowing of the intervertebral spaces at the 
levels of the fifth and sixth cervical vertebrae (C5-6) and 
the sixth and seventh cervical vertebrae (C6-7).  Otherwise, 
no significant abnormalities were identified.

Regarding the claim for service connection for a neck 
disorder, the first and third elements of the Caluza analysis 
are not satisfied.  There is no medical evidence of a current 
disability from a neck disorder and there is no competent 
medical evidence or opinion of a nexus between the veteran's 
complaints and the injuries he sustained during his active 
military service.  The Board concludes that the claim for 
service connection for neck strain is not well grounded.

IV.  Right Temporomandibular Joint Pain

The veteran contends that he has current disability from 
right temporomandibular joint pain which he incurred during 
his active military service.  He testified in January 1997 
that he was hit in the jaw during a fight while on active 
duty and that during such service he had five teeth 
extracted.  After that, he asserts that his jaw became 
malaligned.  He asserted that his jaw currently manifested 
symptoms of popping.

Service dental records show that the veteran had three molar 
teeth extracted from his left lower jaw in May 1975.  Such 
records show two molars missing from the right lower jaw in 
September 1975.  As noted above, service medical records do 
show that the veteran was hit on the head and face in August 
1975 and sustained a laceration which required three 
stitches.  X-rays were taken of his head and face in November 
1975 after the veteran was hit with some sticks.  The X-rays 
were negative.  A laceration below his lower lip was sutured.

During the October 1994 VA general medical examination, the 
veteran complained of right temporomandibular joint pain when 
chewing and talking.  On examination, the jaw movement was 
normal.  The examiner reported a diagnosis of right 
temporomandibular joint pain without objective findings.

The Board has reviewed the entire record and finds that it 
contains no competent medical evidence that the veteran has 
current disability from a disorder of the right 
temporomandibular joint.  Nor is there any competent medical 
evidence or opinion indicating that the veteran's current 
complaints of jaw pain are related to any disease or injury 
he sustained during his active military service.  Therefore, 
the Board concludes that claim of entitlement to service 
connection for temporomandibular joint pain is not well 
grounded.


ORDER

Service connection in denied for headaches, neck strain, 
right temporomandibular joint pain, and arthritis of the 
spine, shoulders, hands ,legs, and feet.


REMAND

During the veteran's February 1998 VA neuropsychiatric 
examination, he was noted to have deficits in mood, affect, 
cognition, memory, thought content, and abstraction.  The 
examiner reported psychotic symptomatology of delusions and 
hallucinations.  On a scale used to measure levels of overall 
functioning (GAF) the veteran's score was indicative of major 
impairment in judgment, thinking, or mood.  However, because 
of the veteran's long-standing, chronic, daily polysubstance 
abuse, the examiner was not able to diagnose separate 
neuropsychiatric or organic disorders.  The reported 
diagnoses were polysubstance dependence, rule out substance-
induced mood disorder, rule out substance-induced psychosis, 
rule out organic psychosis due to head injury, and rule out 
schizophrenia.  In its June 1998 supplemental statement of 
the case, the RO found that the veteran's drug and alcohol 
abuse were willful misconduct and based the denial of 
pension, in part, on the conclusion that "[t]he law does not 
allow benefits to be granted when the disabilities are caused 
by willful misconduct."  The law provides that where the 
effects of the use of drugs result proximately and 
immediately in disability or death, such disability or death 
will be considered the result of willful misconduct.  
However, organic diseases and disabilities which are the 
secondary result of chronic use of drugs will not be 
considered to be of willful misconduct origin.  In the 
Board's opinion, another VA neuropsychiatric examination is 
necessary to clarify the neuropsychiatric diagnosis and 
determine what level of disability is attributable to the 
veteran's nondrug-related disability.

In order to properly evaluate the veteran's other nonservice-
connected disabilities, the Board is of the opinion that 
thorough, current examinations are required.  Pursuant to 
this remand, the RO will be scheduling VA examinations.  The 
veteran is hereby notified that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his nonservice-connected disabilities.  
The RO should take all necessary steps to 
obtain any pertinent records which are 
not currently part of the claims folder 
and associate them with the claims 
folder.

2.  The veteran should be afforded a VA 
orthopedic examination to assess the 
degree of disability associated with any 
identified disorders of the right 
temporomandibular joint, neck, spine, and 
low back, the shoulders, elbows, hands, 
legs, Achilles tendons, and feet.  All 
indicated tests and diagnostic studies 
must be performed, including range of 
motion studies and X-rays.  The examiner 
should comment on the effects that pain, 
weakness, excess fatigability, 
incoordination, and/or instability, if 
found, have on function of the affected 
joint or joints.  The claims folder 
should be made available to and reviewed 
by the examiner.

3.  The veteran should be afforded a VA 
neuropsychiatric examination to clarify 
which of his symptoms are attributable to 
the immediate effects of polysubstance 
abuse, and which symptoms, if any, are 
attributable to other neuropsychiatric 
disorder or organic disorder, either 
secondary to polysubstance abuse or of 
separate etiology.  Any suspected but 
unconfirmed diagnoses should either be 
confirmed or ruled out.  The claims 
folder should be made available to and 
reviewed by the examiner.

4.  The veteran should be afforded a VA 
dermatology examination to identify and 
evaluate any disability from scars of the 
head neck and back, and/or disability 
associated with tinea pedis, prurigo 
nodularis, and any other skin disorders 
identified.  The claims folder should be 
made available to and reviewed by the 
examiner.

5.  The veteran should be afforded a VA 
neurological examination to identify the 
cause of his headache symptoms and to 
evaluated the associated disability.  The 
examiner should comment on the frequency, 
duration and severity of the headaches, 
and discuss any associated symptoms 
likely to affect economic adaptability.  
The claims folder should be made 
available to and reviewed by the 
examiner.

6.  The veteran should be afforded a VA 
gastrointestinal examination to identify 
and evaluate any disorders of the 
digestive system, noting the veteran's 
history of complaint of abdominal pain, 
rectal bleeding, and hemorrhoids.  The 
claims folder should be made available to 
and reviewed by the examiner.

7.  The RO should reevaluate each of the 
disabilities in accordance with the 
schedular criteria set forth in 38 C.F.R. 
Part 4.  Consideration should be given to 
whether the veteran meets the "average 
person" test as set forth in 38 U.S.C.A. 
§ 1502(a)(1) (West 1991) and 38 C.F.R. 
§ 4.15 (1999).  If the veteran does not 
meet the objective standard of pension 
eligibility, consideration should be 
given to the question of whether he is 
unemployable as a result of lifetime 
disability.  This requires the 
application of 38 C.F.R. § 4.17 (1999) 
and 38 U.S.C.A. § 3.321(b)(2) (1999).  In 
other words, if the percentage 
requirements of 38 C.F.R. § 4.16 (1996) 
have not been satisfied, but the 
disabilities are permanent in nature, a 
rating of a permanent and total 
disability may be assigned if the veteran 
is found to be unable to secure and 
follow substantially gainful employment.  
38 C.F.R. § 4.17 (1999).  Also, 
considerations in 38 C.F.R. § 3.321(b)(2) 
include the questions of whether the 
veteran is unemployable by reason of 
disability, age, occupational background 
or any other related factors.

8.  If the benefits sought on appeal are 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case 
reflecting the development outlined 
above.  The supplement statement of the 
case should also include the text of all 
of the diagnostic codes used to evaluate 
each of the veteran's disabilities, a 
recitation of all the laws and 
regulations used to apply the "average 
person" and "unemployability" 
standards of pension eligibility, and an 
explanation or rationale for the decision 
that was reached.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  The veteran may present additional evidence or 
argument while the case is in remand status at the RO.  Cf. 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1996)(Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

 

